Title: Enclosure: Benjamin Church to John Fleming, 23 July 1775
From: Church, Benjamin
To: Fleming, John



[23 July 1775]

I hope this will reach you—three Attempts have I made without Success in effecting the last the Man was discovered in attempting his Escape, but fortunately my Letter was sewed in the Waisband of his Breeches, he was confined a few Days, during which Time you may guess my feelings. but a little Art and a little Cash settled the Matter: tis a Month since my Return from Philadelphia, I went by the Way of Providence to visit Mother. the Committee for Warlike Stores made me a formal Tender of 12 Peices of Cannon 18 and 24 Pounders they having to a previous Resolution to make the Offer to General Ward. to make a

Merit of my Services I sent them down, and when they received them they sent them to Stoughton to be out of Danger, even tho they had formed the Resolution as I before hinted of fortifying Bunkers Hill, which together with the Cowardice of the Clumsy Col. Gerrish and Col. Scammon was the lucky Occasion of their Defeat. This Affair happened before my Return from Philada. We lost 165 killed then and since dead of their Wounds. 120 now lye wounded the chief will recover—they boast you have 1400 killed and wounded in that Action—you say the Rebels lost 1500. I suppose with equal Truth. The People of Connecticut are raving in the Cause of Liberty. a Number from this Colony from the Town of Stanford robbed the Kings Stores at New-York with some small Assistance The New Yorkers lent them. these were growing turbulent. I counted 280 Pieces of Cannon from 24 to 3 Pounders at Kingsbridge which the Committee had secured for the Use of the Colonies. the Jersies are not a Whit behind Connecticut in Zeal. the Philadelphians exceed them both. I saw 2200 Men in Review there by Generall Lee consisting of Quakers & other Inhabitants in Uniform, with 1000 Riffle Men and 40 Horse who together made a most warlike Appearance. I mingled freely and frequently with the Members of the Continental Congress they were united, determined in Opposition and appeared assured of Success, now to come Home. The Opposition is become formidable—18 Thousand Men brave & determined with Washington and Lee at their Head are no contemptible Enemy. Adjutant General Gates is indefatigable in Arranging the Army—Provisions are very plenty. Cloaths are manufacturing in almost every Town for the Soldiers. 20 Tons of Powder lately arrived at Philadelphia Connecticut & Providence. upwards of 20 Tons are now in Camp. Salt Petre is made in every Colony Powder Mills are erected and constantly employed in Philadelphia & New York. Volunteers of the first Fortunes are daily flocking to the Camp—1000 Riffle Men in 2 or 3 Days. Recruits are now levying to augment the Army to 22 Thousand Men. 10 Thousand Militia are appointed in this Government to appear on the first Summons. The Bills of all the Colonies circulate freely, and are readily exchanged for Cash. Add to this that unless some Plan of Accomodation takes Place immediately these Harbours will swarm with Privateers,

an Army will be raised in the Middle Provinces to take Possession of Canada. for the Sake of the miserable convulsed Empire solicit Peace, repeal the Acts, or Britain is undone. this Advice is the Result of warm Affection to my King & to the Realm. Remember I never deceived you—every Article here sent you is sacredly true. The Papers will announce to you that I am again a Member for Boston. you will there see our Motly Council. A general Arrangement of Officers will take Place except the Chief, which will be suspended but for a little while to see what Part Britain takes in Consequence of the late Continental Petition. A View to Independance gr[ows] more & more General—should Britain declare War against the Colonies they are lost forever. should Spain declare against England, the Colonies will declare a Neutrality, which will doubtless produce an Offensive & defensive League between them. for Gods Sake prevent it by a speedy Accommodation: Writing this has employed a Day. I have been to Salem to reconnoitre but could not escape the Geese in the Capitol. to Morrow I set out for New Port on Purpose to send you this—I write you fully it being sca[r]cely possible to escape Discovery. I am out of Place here by Choice, and therefore out of Pay, and determine to be so unless something is offered in my Way. I wish you could contrive to write me largely in Cypher by the Way of New Port, addressed to Thomas Richards Mercht inclose it in a Cover to me intimating that I am a perfect Stranger to you, but being recommended to you as a Gentleman of Honour you took the Liberty to inclose that Letter, intreating me to deliver it as directed, the Person as you are inform’d being at Cambridge. Sign some fictitious Name. this you may send to some Confidential Friend at New Port to be delivered to me at Watertown. make Use of every Precaution or I Perish.

A true Copy compared by Elisha Porter

